Citation Nr: 0413398	
Decision Date: 05/26/04    Archive Date: 06/02/04

DOCKET NO.  01-07 560A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether the decision to sever service connection for 
residuals, right ankle fracture, with degenerative changes, 
was proper.

2.  Entitlement to service connection for a right lower 
extremity length discrepancy as secondary to the service-
connected right ankle disability.

3.  Entitlement to service connection for a right knee 
disorder as secondary to the service-connected right ankle 
disability.

4.  Entitlement to service connection for a lumbar spine 
disorder as secondary to the service-connected right ankle 
disability.

5.  Entitlement to an increased rating for residuals, right 
ankle fracture, with degenerative changes, currently rated as 
20 percent disabling.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran had active service from June 8, 1972 to June 30, 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

As discussed in the REMAND portion of this decision, the 
secondary service connection and increased rating claims are 
being REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, D.C.


FINDINGS OF FACT

1.  A rating decision dated in October 1997 granted service 
connection for a right ankle disability.

2.  The October 1997 rating decision, which granted service 
connection for a right ankle disability, was consistent with 
and adequately supported by the evidence of record.


CONCLUSION OF LAW

The October 1997 rating decision, which granted service 
connection for residuals, right ankle fracture, with 
degenerative changes, was not clearly and unmistakably 
erroneous, and the decision to sever service connection for a 
right ankle disability was not proper.  38 C.F.R. §§ 3.102, 
3.105, 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  Once service connection has been granted, it can be 
severed only upon the Secretary of the VA's showing that the 
rating decision granting service connection was clearly and 
unmistakably erroneous, and only after certain procedural 
safeguards have been met.  38 C.F.R. § 3.105(d); Daniels v. 
Gober, 10 Vet. App. 474 (1997).  The burden of proof in 
severing service connection is on the Government, which is 
the same as a claimant's burden in attempting to overturn a 
final decision on the basis of clear and unmistakable error 
(CUE).  Daniels, 10 Vet. App. at 478.  Unlike a CUE 
determination, however, a decision to sever service 
connection may be based on consideration of evidence acquired 
after the original granting of service connection.  Id. at 
480.

To establish a valid CUE claim, and thus, to establish a 
basis for severing service connection, it must be shown that: 
(1) "[e]ither the correct facts, as they were known at the 
time, were not before the adjudicator or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied," and (2) the error must be "undebatable", so that it 
can be said that reasonable minds could only conclude that 
the original decision was fatally flawed at the time it was 
made.  See Russell v. Principi, 3 Vet. App. 310, 313-314 
(1992); see also Daniels, 10 Vet. App. at 478.

CUE is more than a difference of opinion, and the 
misinterpretation of facts does not constitute CUE.  38 
C.F.R. § 3.105(b).  It is the kind of error, of fact or of 
law, that when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  Thus, even where the premise of error is 
accepted, if it is not absolutely clear that a different 
result would have ensued, the error complained of cannot be, 
ipso facto, [CUE]."  Fugo v. Brown, 6 Vet. App. 40, 43-44 
(1993).

In the present case, an October 1997 rating decision granted 
service connection for a right ankle disability (degenerative 
changes with a history of fracture).  The RO assigned a 10 
percent evaluation effective May 1996, and a 20 percent 
evaluation effective December 1998.  At the time of the 
October 1997 rating decision, the evidence included service 
medical records that revealed that the veteran had a 
preexisting right ankle disability that was essentially 
asymptomatic upon entry to service.  A June 1972 Report of 
Medical Board noted that the veteran had post-traumatic 
arthritis of the right ankle that had existed prior to 
service and was not worsened by the veteran's service.

The RO subsequently issued a rating decision in June 2001 
which severed service connection for the veteran's right 
ankle disability.  The RO's June 2001 decision to sever 
service connection was based on the belief that the "total 
objective evidence of record clearly shows that this 
preexisting right ankle disorder was not in any way 
permanently aggravated by the brief period of active military 
service in June 1972."

The Board has thoroughly reviewed the evidence in this case, 
in conjunction with the applicable laws and regulations, and 
concludes that the RO's action was not proper.  In other 
words, the Board is not satisfied that the VA in June 2001 
met its burden of demonstrating that the October 1997 
decision granting service connection for a right ankle 
disability was clearly and unmistakably erroneous.

In granting service connection in October 1997, the RO did 
not specifically mention the particular evidence that it 
relied on in awarding service connection for the veteran's 
right ankle disability.  This fact alone imposes a 
considerable obstacle in trying to demonstrate that the 
October 1997 rating decision's service connection grant was 
CUE.  The diagnosis from the September 1997 VA examination 
indicated that the veteran's right ankle disability was a 
status post high school injury "with exacerbation in the 
service."  The Board finds it reasonable to conclude that 
the RO relied on the diagnosis portion of the September 1997 
VA examination for the proposition that the veteran's right 
ankle disability was aggravated by service.

The Board finds no evidence of record that the correct facts 
were not before the adjudicator at the time of the October 
1997 rating decision, nor was the decision to grant service 
connection for a right ankle disorder one to which reasonable 
minds could not differ.  In other words, although other 
decision makers might have weighed the evidence differently, 
the RO (especially when considering that an April 1972 
medical record noted that the veteran's right ankle 
disability was asymptomatic upon entry to service) apparently 
took the September 1997 VA examiner's comments and, in 
conjunction with 38 C.F.R. § 3.102, determined that the 
veteran's right ankle disability had worsened during service.

In short, the evidence of record at the time of the October 
1997 rating decision provided a basis for granting service 
connection for the veteran's right ankle disability.  In 
reaching its decision, the Board acknowledges the report of a 
VA examination conducted in May 2003. The VA examiner at that 
time expressed the opinion that the veteran's problems (right 
ankle) are related to the injury that occurred prior to 
service and that it was less likely than not that this 
condition was permanently aggravated by his brief period of 
military service. This medical opinion, however, was obtained 
nearly two years after the June 2001 rating decision which 
severed service connection for the right ankle disability and 
thus cannot be considered in evaluating the propriety of that 
action. Thus, the Board concludes that the decision to sever 
service connection for residuals, right ankle fracture, with 
degenerative changes, was improper.  Accordingly, service 
connection for residuals, right ankle fracture, with 
degenerative changes, is restored. 38 C.F.R. §§ 3.102, 3.105, 
3.303.



ORDER

The decision to sever service connection for residuals, right 
ankle fracture, with degenerative changes was not proper, and 
service connection is restored.



REMAND

Having determined that service connection for the veteran's 
right ankle disability is restored, the Board finds that the 
veteran should be afforded an examination to assess the 
current severity of that disability; any VA treatment records 
not already of record should also be associated with the 
claims file.  The Board also finds that the veteran should be 
afforded a VA examination that addresses his contentions 
concerning his secondary service-connection claims.

A review of the claims file reveals that the veteran has not 
been properly notified by VA in specific terms as to the 
evidence which would be needed to substantiate his claims and 
whether VA or the veteran is expected to attempt to obtain 
and submit such evidence.  See Veterans Claims Assistance Act 
of 2000 (VCAA), 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Based on 
the foregoing, the Board must remand the case in order to 
satisfy VA's duty to notify the veteran.

Accordingly, the case is hereby REMANDED for the following:

1.  Development contemplated by the VCAA 
should be undertaken, including, but not 
limited to, informing the veteran of the 
provisions of the VCAA.  In particular, 
the veteran should be notified of any 
information, and any evidence not 
previously provided to VA, which is 
necessary to substantiate the claims on 
appeal and whether VA or the veteran is 
expected to obtain any such evidence 
(Quartuccio).

2.  Any VA medical records documenting 
treatment of the veteran's disabilities 
on appeal which are not already of record 
should be associated with the claims 
file.

3.  The veteran should be afforded a VA 
examination to determine the current 
severity of his service-connected right 
ankle disability.  The claims file should 
be made available to the examiner.  All 
indicated studies should be performed and 
all findings reported in detail.

4.  The veteran should be scheduled for 
the appropriate VA examination to 
determine the nature and etiology of any 
right lower extremity length discrepancy, 
right knee, and lumbar spine disorder 
that might be present.  The examiner 
should offer an opinion, based on a 
review of the record, as to whether it is 
at least as likely as not (a 50 percent 
or more likelihood) that a current right 
lower extremity length discrepancy, right 
knee, or lumbar spine disorder is related 
to the veteran's service-connected right 
ankle disability.  It is imperative that 
the claims file be made available to the 
examiner and reviewed by the examiner in 
connection with the examination.

5.  Following the aforementioned 
development, the issues on appeal should 
again be reviewed on the basis of all the 
evidence.  If any of the benefits sought 
are not granted in full, the veteran 
should be furnished a Supplemental 
Statement of the Case, and be afforded a 
reasonable opportunity to respond before 
the record is returned to the Board for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	WAYNE M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



